On remittitur from the Court of Appeals, judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered January 22, 1997, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him to an indeterminate term of from 5 to 10 years imprisonment, unanimously affirmed.
The Court of Appeals has held that because defendant failed to move to withdraw his guilty plea pursuant to CPL 220.60 (3), his claim that his guilty plea should be vacated has not been preserved as a question of law for review (People v Ali, 96 NY2d 840). We now decline to review such claim in the interest of justice.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Nardelli, Ellerin, Andrias and Saxe, JJ.